UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-16699 OVERHILL FARMS, INC. (Exact name of registrant as specified in its charter) 2727 East Vernon Avenue Vernon, California 90058 (323) 582-9977 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive officers) Common Shares, par value $0.01 per share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:One Pursuant to the requirements of the Securities Exchange Act of 1934, Overhill Farms, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:August 22, 2013 By: /s/ John Stiker Name: John Stiker Title: Secretary
